Citation Nr: 1024209	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  09-14 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The merits of the claims for service connection for bilateral 
hearing loss and tinnitus will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed April 1981 decision previously considered 
and denied service connection for hearing loss.

3.  The evidence received since the April 1981 decision, by 
itself, or in conjunction with previously considered 
evidence, does relate to an unestablished fact necessary to 
substantiate the claim for service connection for hearing 
loss.  


4.  An unappealed April 1981 decision previously considered 
and denied service connection for tinnitus.

5.  The evidence received since the April 1981 decision, by 
itself, or in conjunction with previously considered 
evidence, does relate to an unestablished fact necessary to 
substantiate the claim for service connection for tinnitus.  



CONCLUSIONS OF LAW

1.  The April 1981 decision, which denied service connection 
for hearing loss, is final. 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104(a) (2009).

2.  The evidence received subsequent to the April 1981 
decision is new and material, and the claim for service 
connection for hearing loss is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The April 1981 decision, which denied service connection 
for tinnitus, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 3.104(a) (2009).

4.  The evidence received subsequent to the April 1981 
decision is new and material, and the claim for service 
connection for tinnitus is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claims for service 
connection, the RO had a duty to notify the Veteran what 
information or evidence was needed in order reopen his claim.  
The law specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured. 38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the Veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication. Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post- 
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Board observes that the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus were 
previously considered and denied by the RO in a decision 
dated in April 1981.  The Veteran was notified of that 
decision and of his appellate rights; however, he did not 
submit a notice of disagreement.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In April 2007, the Veteran essentially requested that his 
claims for service connection for bilateral hearing loss and 
tinnitus be reopened.  The October 2007 rating decision 
currently on appeal reopened the claims for service 
connection and adjudicated the claims on a de novo basis.  As 
will be explained below, the Board believes that the RO's 
adjudication regarding reopening the Veteran's claims for 
service connection is ultimately correct.  However, 
regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the United States Court of 
Veterans Appeals (Court) has held that the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
Thus, the Board has recharacterized the issue on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claims for service connection 
for bilateral hearing loss and tinnitus.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claims in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the April 1981 decision denied the Veteran's 
claim for service connection for hearing loss and tinnitus.  
In that decision, the RO observed that the Veteran was 
honorably discharged from service in September 1955 and that 
his separation examination revealed normal hearing.  It was 
also noted that he had stated in his claim that he was not 
treated for a hearing condition in service.  Instead, he 
indicated that he was treated for hearing loss 10 years prior 
to his claim.  Therefore, the RO determined that service 
connection was not warranted.

The evidence associated with the claims file subsequent to 
the April 1981 rating decision includes VA medical records, a 
June 2007 lay statement, and a July 2007 VA examination 
report, as well as the Veteran's own assertions.  The Board 
has thoroughly reviewed the evidence associated with the 
claims file subsequent to the April 1981 decision and finds 
that this evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claims 
for service connection for bilateral hearing loss and 
tinnitus.  This evidence is certainly new, in that it was not 
previously of record.  With regard to whether the evidence is 
material, the Board notes that the VA medical records and 
July 2007 VA examination report show that the Veteran 
currently has bilateral hearing loss and tinnitus.  There was 
no medical evidence showing such diagnoses at the time of the 
April 1981 decision.  As such, the VA medical records and VA 
examination report relate to an unestablished fact necessary 
to substantiate the claims.  Accordingly, the Board finds 
that new and material evidence has been presented to reopen 
the Veteran's previously denied claims for service connection 
for bilateral hearing loss and tinnitus.  However, as will be 
explained below, the Board is of the opinion that further 
development is necessary before the merits of the appellant's 
claims can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus is reopened, 
and to this extent only, the appeal is granted.



REMAND

Reason for Remand:  To obtain a clarifying medical opinion.


The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that in cases where the veteran's 
service treatment records were unavailable, through no fault 
of the veteran, as is the case here, there is a "heightened 
duty" to assist the veteran in the development of the case. 
See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the Veteran was afforded a VA examination in 
July 2007 in connection with his claims for service 
connection.  The examiner reviewed the claims file and 
performed a physical examination after which she opined that 
the Veteran's bilateral hearing loss and tinnitus are less 
likely as not caused by or the result of noise exposure in 
service.  In so doing, she noted that there were no 
complaints of hearing loss or tinnitus at the time of the 
Veteran's August 1955 separation examination.  She did 
observe that whispered voice tests are subjective and 
insensitive to high frequency hearing loss, but noted that 
the Veteran had reported an onset of the disorders 10 years 
prior to his 1981 claim, which would have been 16 to 19 years 
after his period of service.  The examiner also noted that 
the Veteran's military occupation was not normally associated 
with noise exposure, but acknowledged his report that he had 
worked near the flight line.  Nevertheless, she stated that 
that her opinion was based on the lack of evidence of hearing 
loss or tinnitus during or immediately following the 
Veteran's military service.  

The Veteran and his representative have disputed the 
rationale of the examiner's opinion.  In particular, the 
Veteran has contended that he had noise exposure in service 
while working near the flight line.  He has also asserted 
that his tinnitus began shortly after service even though he 
did not seek treatment at that time and was subsequently 
prescribed hearing aids in the 1960s.

The Board does acknowledge that the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis 
for a grant of service connection for hearing loss where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post- service 
findings to the injury in service (as opposed to intercurrent 
causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also notes that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for hearing 
loss.  In that letter, the Director of the VA Compensation 
and Pension Service indicated that the two most common causes 
of sensorineural hearing loss are presbycusis (age-related 
hearing loss) and noise-induced hearing loss (caused by 
chronic exposure to excessive noise).  It was also noted that 
the presence of a notch (of decreased hearing) that may be 
seen on audiograms generally at frequencies of 3000, 4000, or 
6000 Hertz with a return toward normal at 8000 Hertz may be 
indicative of noise-induced hearing loss.  The letter further 
stated that "whispered voice tests are notoriously 
subjective, inaccurate, and insensitive to the types of 
hearing loss most commonly associated with noise exposure."

In this case, the Veteran is competent to report a history of 
noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  
The July 2007 VA examination also found him to have bilateral 
hearing loss by VA standards and diagnosed him with tinnitus. 
See 38 C.F.R. § 3.385.  However, the examiner stated that 
those disorders were less likely as not caused by or the 
result of his military noise exposure.  She did not provide 
any explanation of that statement other than the lack of 
medical evidence of hearing loss or tinnitus in service or 
for many years thereafter.  It would have been helpful had 
the examiner brought her expertise to bare in this manner 
regarding medically known or theoretical causes of 
sensorineural hearing loss and tinnitus or described how 
hearing loss and tinnitus which results from noise exposure 
or acoustic trauma generally present or develop in most 
cases, as distinguished from how hearing loss and tinnitus 
develop from other causes, in determining the likelihood that 
current hearing loss and tinnitus were caused by noise 
exposure or acoustic trauma in service as opposed to some 
other cause.

The Director of the VA Compensation and Pension Service also 
observed in Training Letter 10-02 that sensorineural hearing 
loss is the most common cause of tinnitus, but commented that 
the etiology of tinnitus often cannot be identified.  Other 
known causes were listed, including Meniere's disease, a head 
injury, hypertension, medications, and dental disorders.  It 
was noted that delayed-onset tinnitus must also be 
considered.  In this case, the July 2007 VA examiner stated 
that tinnitus was less likely as not caused by or a result of 
acoustic trauma, but she did not discuss other possible 
causes, including whether the Veteran's tinnitus may be due 
to his hearing loss.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Based on the foregoing, the Board finds that a clarifying 
medical opinion is necessary for the purpose of determining 
the nature and etiology of any hearing loss and tinnitus that 
may be present.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:


 (Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  The RO should refer the Veteran's 
claims folder to the July 2007 VA 
examiner or, if she is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any bilateral 
hearing loss and tinnitus that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, 
post-service medical records, a June 
2007 lay statement, and the Veteran's 
own assertions. 

The examiner should note that VA has 
observed that whispered voice tests are 
subjective, inaccurate, and insensitive 
to the types of hearing loss most 
commonly associated with noise exposure.  
It should also be noted that the absence 
of in-service evidence of a hearing 
disability during service is not always 
fatal to a service connection claim. See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing 
loss disability and a medically sound 
basis for attributing that disability to 
service may serve as a basis for a grant 
of service connection for hearing loss 
where there is credible evidence of 
acoustic trauma due to significant noise 
exposure in service, post-service 
audiometric findings meeting the 
regulatory requirements for hearing loss 
disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to 
the injury in service. See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had 
noise exposure in service.  It should be 
noted that he is competent to attest to 
factual matters of which he had first-
hand knowledge.  

The examiner should then state an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) 
that the Veteran's current bilateral 
hearing loss and tinnitus are causally 
or etiologically related to his military 
service, including noise exposure.  He 
or she should also address whether the 
Veteran's tinnitus is caused or 
otherwise related to his hearing loss.  
In so doing, the examiner should discuss 
medically known or theoretical causes of 
hearing loss and tinnitus and describe 
how hearing loss and tinnitus which 
result from noise exposure generally 
present or develop in most cases, as 
distinguished from how hearing loss and 
tinnitus develop from other causes, in 
determining the likelihood that current 
hearing loss and tinnitus were caused by 
noise exposure in service as opposed to 
some other cause.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


